 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   RHN Incorporated,                                 No. CV-19-02960-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   CNA National Warranty Corporation, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendant CNA National Warranty Corporation’s
16   Motion to Dismiss. (Doc. 8.) For the following reasons, the Court grants the motion in part

17   and denies the motion in part.
18                                       BACKGROUND

19          This case is brought by Plaintiff RHN, Inc. (“RHN”), which owns and operates

20   automobile dealerships. In 2017, Defendant CNA National Warranty Corporation
21   (“CNA”) contacted RHN regarding a proposed business arrangement. The proposal called
22   for RHN to sell automobile warranties, frequently referred to as “vehicle service contracts”

23   (“VSCs”), to the consumers at its auto dealerships. RHN would collect a commission on

24   each VSC sold, and remit the premiums collected on each sale to CNA. CNA would

25   allegedly deposit the premiums into an investment account of RHN’s choosing, and the

26   parties would share the profits earned from the invested funds. As part of the arrangement,
27   CNA agreed to give RHN an advance payment of $5 million. To repay CNA for the
28   advance, RHN agreed to remit the amounts due to RHN as commissions for selling VSCs—
 1   $267.00 for each VSC sold—back to CNA for four years. RHN allegedly agreed to sell a
 2   minimum of 390 VSCs per quarter. On December 29, 2017, the parties executed a written
 3   agreement (“Override Agreement”) setting forth the terms of the advance payment, its
 4   repayment, and the allegedly agreed upon VSC quota. The alleged agreement to share the
 5   profits from the invested proceeds (“Profit-Sharing Agreement”) was never memorialized
 6   into a written contract.
 7          CNA made the advance payment to RHN on January 2, 2018, and RHN allegedly
 8   began performing under the Override Agreement. CNA, however, did not place the
 9   proceeds from the VSC sales into the account designated by RHN for the purpose of the
10   alleged Profit-Sharing Agreement. Instead, CNA deposited the proceeds into a different
11   account and kept all profits earned on the invested funds for itself. CNA refused to provide
12   RHN with any information regarding the alleged profit-sharing account. RHN also made
13   repeated requests for reports regarding the amounts collected by CNA as repayment on the
14   advance; however, CNA did not respond to RHN’s demands. Despite its ignored demands,
15   RHN continued to sell VSCs pursuant to the Override Agreement.
16          RHN allegedly reached out to CNA in mid-2018 to modify the VSC quota. RHN
17   claims “market forces in the automobile industry changed so as to make the parties’ initial
18   quarterly sales target of at least 390 VSCs impracticable.” (Doc. 1-3 at 10.) CNA allegedly
19   agreed to reduce the quota to 220 VSCs per quarter. This modification was not reduced to
20   writing. CNA continued to ignore RHN’s repeated requests for information regarding the
21   profit-sharing account and the status of RHN’s repayment on the advance.
22          Plaintiff filed this action in April 2019 asserting seven claims: (1) breach of contract;
23   (2) breach of fiduciary duty; (3) breach of the implied covenant of good faith and fair
24   dealing; (4) unjust enrichment; (5) a request for declaratory relief regarding the
25   enforceability of the VSC quota modification; (6) a request for an equitable accounting;
26   and (7) a request for injunctive relief directing CNA to place all proceeds from VSC sales
27   into the agreed upon account. CNA moves to dismiss all seven claims pursuant to Federal
28   Rule of Civil Procedure 12(b)(6) for failure to state a claim.


                                                  -2-
 1                                           DISCUSSION
 2      I.      Legal Standard
 3           Federal Rule of Civil Procedure 8(a)(2) requires a plaintiff to set forth a “short and
 4   plain statement of the claim showing that the [plaintiff] is entitled to relief.” Fed. R. Civ.
 5   Pro. 8(a)(2). The scope of review on a motion to dismiss pursuant to Federal Rule of Civil
 6   Procedure 12(b)(6) is generally limited to the contents of the complaint. However, “[a]
 7   court may consider evidence on which the complaint ‘necessarily relies’ if: (1) the
 8   complaint refers to the document; (2) the document is central to the plaintiff’s claim; and
 9   (3) no party questions the authenticity of the copy attached to the 12(b)(6) motion.” Marder
10   v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006). “The Court may treat such a document as ‘part
11   of the complaint.’” Id. (quoting United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
12           To survive dismissal for failure to state a claim, a complaint must contain more than
13   a “formulaic recitation of the elements of a cause of action”; it must contain factual
14   allegations sufficient to “raise the right of relief above the speculative level.” Bell Atl. Corp.
15   v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
16   While “a complaint need not contain detailed factual allegations . . . it must plead ‘enough
17   facts to state a claim to relief that is plausible on its face.’” Clemens v. DaimlerChrysler
18   Corp., 534 F.3d 1017, 1022 (9th Cir.2008) (quoting Twombly, 550 U.S. at 570). “A claim
19   has facial plausibility when the plaintiff pleads factual content that allows the court to draw
20   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
21   v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The plausibility
22   standard “asks for more than a sheer possibility that a defendant has acted unlawfully.
23   Where a complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it
24   ‘stops short of the line between possibility and plausibility of entitlement to relief.’” Id.
25   (quoting Twombly, 550 U.S. at 555) (internal citations omitted).
26           When analyzing a complaint for failure to state a claim, “[a]ll allegations of material
27   fact are taken as true and construed in the light most favorable to the non-moving party.”
28   Smith v. Jackson, 84 F.3d 1213, 1217 (9th Cir. 1996). In addition, the Court must assume


                                                   -3-
 1   that all general allegations “embrace whatever specific facts might be necessary to support
 2   them.” Peloza v. Capistrano Unified Sch. Dist., 37 F.3d 517, 521 (9th Cir. 1994). However,
 3   legal conclusions couched as factual allegations are not given a presumption of
 4   truthfulness, and “conclusory allegations of law and unwarranted inferences are not
 5   sufficient to defeat a motion to dismiss.” Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir.
 6   1998).
 7      II.      Analysis
 8               A. Claims One, Three, and Four
 9            Claims One, Three, and Four of RHN’s Complaint (“Complaint”) allege violations
10   of the alleged Profit-Sharing Agreement. CNA argues that RHN has failed to sufficiently
11   allege the existence of the oral Profit-Sharing Agreement. As a result, it moves to dismiss
12   Claims One, Three, and Four of the Complaint.
13                              1. Claim One – Breach of Contract
14            To sustain a claim for breach of oral contract, the plaintiff must allege the existence
15   of a contract, its breach, and resulting damages. Graham v. Asbury, 112 Ariz. 184, 185,
16   540 P.2d 656, 657 (1975). “For an enforceable contract to exist, there must be an offer, an
17   acceptance, consideration and sufficient specification of terms so that obligations involved
18   can be ascertained.” K–Line Builders, Inc. v. First Fed. Sav. & Loan Ass’n, 139 Ariz. 209,
19   212, 677 P.2d 1317, 1320 (Ct. App. 1983).
20            In the Complaint RHN alleges that CNA “represented to [RHN] that the proceeds
21   collected from sales of VSCs would be deposited in an account or accounts with a
22   preferable ROI at the financial institute of RHN’s CEO’s choosing for the purpose of
23   profit-sharing (in the form of accrued interest on the funds inuring to the benefit of [both
24   parties]).” (Doc. 1-3 at 8.) RHN further asserts that the parties “agreed” to these terms, and
25   that RHN’s CEO identified to CNA the account where the proceeds were to be deposited.
26   (Doc. 1-3 at 9, 11.) These allegations demonstrate an offer, acceptance, and consideration.
27   See Id. (“An offer is ‘. . . a manifestation of willingness to enter into a bargain’”; “[a]n
28   acceptance is ‘ . . . a manifestation of assent to the terms thereof made by the offeree’”);


                                                   -4-
 1   Hisun Motors Corp., U.S.A. v. Auto. Testing & Dev. Servs Inc., No. CV 11–1918–PHX–
 2   DGC, 2012 WL 682398, at *4 (D. Ariz. Mar. 2, 2012) (explaining that consideration is
 3   sufficiently alleged to survive a motion to dismiss if the complaint sets forth “an alleged
 4   promise of payment”).
 5          CNA argues that RHN’s breach of contract claim should be dismissed primarily
 6   because it fails to set forth “sufficiently specific terms so that the obligations created by
 7   the Profit-Sharing [Agreement] can be determined.” CNA, however, fails to cite any
 8   authority to support its position that specific terms of the contract must be set forth in the
 9   complaint to satisfy Rule 8. Instead, it relies on caselaw applying the standard for summary
10   judgment. At the motion to dismiss stage, allegations detailing the specific terms of the
11   contract are not required. See Perryman v. Dorman, No. CV–10–1800–PHX–FJM, 2011
12   WL 379313, at *1 (D. Ariz. Feb. 2, 2011) (“While plaintiff's complaint lacks details about
13   the specific terms of the contract, we conclude that she sufficiently states a claim for
14   breach.”); Stockwell v. Myers, CV-13-00782-PHX-ROS, 2014 WL 12729574, at *2 (D.
15   Ariz. Mar. 24, 2014) (holding that the plaintiff’s allegation that “the parties had a contract
16   to ‘share equally in [the] profits and losses’ of their business venture” was sufficient to
17   plausibly allege the existence of a contract); Graseele-Mercer Co. v. National Horseman,
18   Inc., CV-15-2325-PHX-SMM, 2016 WL 8467180, at *2 (D. Ariz. Sept. 30, 2016)
19   (rejecting defendant’s argument that plaintiff failed to sufficiently “articulate the terms of
20   the parties’ contractual obligations” to state a claim for breach of contract where plaintiff
21   alleged the basic premise of the parties’ agreement).
22          RHN further alleges in the Complaint that CNA breached the Profit-Sharing
23   Agreement by failing to deposit the VSC proceeds in the agreed upon investment account,
24   and by keeping all the profits earned on the invested funds for itself. RHN claims it has
25   suffered damages as a result of CNA’s conduct.
26          RHN has done more than recite conclusory statements in support of its breach of
27   contract claim. RHN has plausibly alleged the existence of a contract, its breach, and
28   resulting damages. “The Federal Rules of Civil Procedure rely on discovery and summary


                                                 -5-
 1   judgment, rather than pleadings to flesh out the disputed facts and remove unmeritorious
 2   cases.” Graseele-Mercer Co., 2016 WL 8467180, at *3. CNA’s Motion as to this claim is
 3   denied.
 4                            2. Claim Three – Breach of the Implied Covenant of Good
 5                               Faith and Fair Dealing
 6          In Arizona, a covenant of good faith and fair dealing is implied in every contract.
 7   Rawlings v. Apodaca, 151 Ariz. 149, 153, 726 P.2d 565, 569 (1986). The implied covenant
 8   exists to ensure that “neither party will act to impair the right of the other to receive the
 9   benefits which flow from their agreement or contractual relationship.” Id. To sufficiently
10   state claim for breach of the implied covenant the plaintiff must allege (1) the existence of
11   a contract, and (2) that the defendant “exercise[ed] express discretion in a way inconsistent
12   with a party’s reasonable expectations [or acted] in ways not expressly excluded by the
13   contract’s terms but which nevertheless bear adversely on the party’s reasonably expected
14   benefits of the bargain.” Sun City Pet Mkt. LLC v. Honest Kitchen Inc., CV-17-00121-
15   PHX-DGC, 2017 WL 2255400, at *5 (D. Ariz. May 23, 2017) (alterations in original)
16   (quoting Bike Fashion Corp. v. Kramer, 202 Ariz. 420, 424, 46 P.3d 431, 435 (Ct. App.
17   2002)).
18          As discussed above, RHN has sufficiently alleged the existence of the oral Profit-
19   Sharing Agreement. Additionally, the existence of the Override Agreement is not
20   disputed.1 With respect to CNA’s breach of the implied covenant, RHN alleges in the
21   Complaint that CNA failed to deposit the VSC proceeds into the agreed upon account, and
22   further failed to remit any of the profits earned from those proceeds to RHN. RHN also
23   asserts that CNA repeatedly ignored RHN’s requests for information regarding the
24   investment account and the status of its repayment on the advance. RHN further asserts
25   that CNA’s conduct “unfairly interfered with [RHN’s] right to receive the benefits for the
26   parties’ contract.” (Doc. 1-3 at 12.) Viewing the facts in the light most favorable to RHN,
27
28   1
       The Override Agreement is a document on which the Complaint necessarily relies, and it
     is treated as “part of the complaint.” Marder, 450 F.3d at 448.

                                                 -6-
 1   RHN has sufficiently plead a claim for breach of the implied covenant of good faith and
 2   fair dealing.
 3          CNA’s argument to dismiss this claim principally relies on the express terms of the
 4   Override Agreement. However, the terms of the Override Agreement are not relevant to
 5   RHN’s claim because RHN alleges that the Override Agreement only memorialized
 6   “certain terms of their agreement.” (Doc. 1-3 at 9.) The agreement at issue, the alleged
 7   profit-sharing agreement, was not one of those terms. CNA’s reliance on the Override
 8   Agreement is misplaced. CNA’s Motion to Dismiss this claim is denied.
 9                            3. Claim Four – Unjust Enrichment2
10           “Unjust enrichment occurs when one party has and retains money or benefits that
11   in justice and equity belong to another.” Trustmark Ins. Co. v. Bank One, Ariz., 202 Ariz.
12   535, 541, 48 P.3d 485, 491 (Ct. App. 2002). RHN claims in the Complaint that it sold
13   CNA’s VSCs in part because it expected to receive a portion of the profits earned from the
14   invested proceeds in return. RHN further alleges that it never received this benefit.
15          CNA’s arguments once more focus on the terms, or lack of terms, in the Override
16   Agreement. Again, CNA’s arguments are misplaced because the basis for RHN’s claim is
17   the alleged oral Profit-Sharing Agreement. CNA also asserts that RHN failed to sufficiently
18   allege a claim for unjust enrichment because it failed to allege the investment “realized a
19   return” and “when, how and who was supposed to distribute the realized profits.” The
20   specifics demanded by CNA are not required to plausibly state a claim for unjust
21   enrichment. See Double J Inv., LLC v. Auto. Control & Info. Sys. Corp., CV-13-00773-
22   PHX-SRB, 2013 WL 12190460, at *2 (D. Ariz. Sept. 17, 2013) (holding that plaintiff
23   sufficiently stated a claim for unjust enrichment by “alleging that they gave money to
24   Defendants with the expectation of receiving something in return that they never ultimately
25   received”); Cellco P’ship v. Hope, CV11–0432–PHX–DGC, 2012 WL 260032, at *18 (D.
26   Ariz. Jan. 30, 2012) (holding that plaintiff sufficiently stated a claim for unjust enrichment
27   2
       The Court interprets RHN’s claim for unjust enrichment to be raised in the alternative to
     its breach of contract claim. Id. (citing Adelman v. Christy, 90 F. Supp. 2d 1034, 1045 (D.
28   Ariz. 2000) and acknowledging that a claim for unjust enrichment may be plead in the
     alternative).

                                                 -7-
 1   by alleging that the defendant withheld money owed to plaintiff without lawful
 2   justification). Because RHN plausibly alleged a claim of unjust enrichment, CNA’s Motion
 3   to Dismiss this claim is denied.
 4             B. Claim Two – Breach of Fiduciary Duty
 5          Defendant moves to dismiss Claim Two for breach of fiduciary duty on the grounds
 6   that (1) RHN failed to meet the heightened pleading standard of Rule 9(b); and in the
 7   alternative, (2) RHN failed to meet the Rule 8 standard regarding the existence of a
 8   fiduciary duty.
 9          As an initial matter, CNA’s attempt to apply Rule 9(b) to a breach of fiduciary duty
10   claim is unfounded. Concha v. London, 62 F.3d 1493, 1502 (9th Cir. 1995) (“[W]e have
11   never applied Rule 9(b) in cases in which the plaintiffs allege a breach of fiduciary duty
12   but do not allege fraud.”). Rule 8 is the appropriate standard. Id.
13          To plausibly allege the existence of a fiduciary duty, plaintiff must offer some
14   allegation that renders the relationship something more than an “arm’s length” relationship.
15   See Silaev v. Swiss-America Trading Corp., CV–14–02551–PHX–JAT, 2015 WL
16   1469739, at *3 (D. Ariz. Mar. 31, 2015) (citing Standard Chartered PLC v. Price
17   Waterhouse, 190 Ariz. 6, 24, 945 P.2d 317, 335 (Ct. App. 1996)). A “fiduciary relationship
18   is a confidential relationship whose attributes include great intimacy, disclosure of secrets,
19   [or] intrusting of power.” Standard Chartered PLC, 190 Ariz. at 24, 945 P.2d at 335.
20   Merely entering into a commercial contract is not enough. Urias v. PCS Health Sys., Inc.,
21   211 Ariz. 81, 87, 118 P.3d 29, 35 (Ct. App. 2005) (“A commercial contract creates a
22   fiduciary relationship only when one party agrees to serve in a fiduciary capacity.”).
23          RHN pleads in the complaint that CNA “owed a fiduciary duty to [RHN] arising
24   from the funds [CNA] held on behalf of [RHN] for the purpose of profit sharing.” (Doc.
25   1-3 at 12.) No further support is offered. Without more, RHN has failed to allege facts in
26   the complaint that make its relationship with CNA something more than an arm’s length
27   relationship. The funds “held on behalf of RHN” were not held solely for RHN’s benefit
28   because the parties intended to share the profits earned on the investment. See Standard


                                                 -8-
 1   Chartered PLC, 190 Ariz. at 24, 945 P.2d at 335 (“In a fiduciary relationship, the fiduciary
 2   holds ‘superiority of position’ over the beneficiary.”) Moreover, RHN was allegedly able
 3   to select the account in which the funds were to be deposited. The only “intrusting of
 4   power” alleged in the Complaint is RHN’s reliance on CNA to remit a share of profits back
 5   to RHN. However, “[m]ere trust in another’s competence or integrity” is not enough to
 6   establish a fiduciary relationship. Id. RHN failed to sufficiently allege a claim for breach
 7   of a fiduciary duty. See Silaev, 2015 WL 1469739, at *3 (dismissing a claim for breach of
 8   fiduciary duty where the complaint conclusively alleged that “Defendant owed a fiduciary
 9   duty to Plaintiff”). CNA’s motion with respect to this claim is granted.
10             C. Claims Five, Six, and Seven – Equitable Relief
11          RHN asserts, as separate causes of action, claims for “Declaratory Relief,”
12   “Injunctive Relief,” and “Equitable Accounting.” Injunctions and declaratory judgments
13   are remedies for underlying causes of action, but they are not separate causes of action as
14   RHN alleges. Stejic v. Aurora Loan Services, LLC, CV–10–51–PHX–DGC, 2010 WL
15   4220570, at *4 (D. Ariz. Oct. 20, 2010) (“[A]n injunction is not an independent cause of
16   action, but an equitable remedy for an underlying claim.”); Silvas v. GMAC Mortg., LLC,
17   CV–09–265–PHX–GMS, 2009 WL 4573234 (D. Ariz. Dec. 1, 2009) (finding that
18   “[i]njunctions and declaratory judgments are remedies for underlying causes of action, but
19   they are not separate causes of action”); Lorona v. Ariz. Summit Law School, 151 F. Supp.
20   3d 978, 997 (D. Ariz. 2015) (dismissing plaintiff’s claims for declaratory and injunctive
21   relief to the extent they were plead as separate counts, and noting that plaintiff “may pursue
22   these remedies only to the extent they are proper forms of relief for claims that survive the
23   motion to dismiss”). To the extent RHN pleads its requests for injunctive and declaratory
24   relief as separate causes of action, they are dismissed.
25          Similarly, an action for an equitable accounting seeks the Court’s equitable ruling
26   that the requesting party is owed a certain sum of money by the opposing party. See
27   Stoyanof v. Crocodiles Not Waterlilies, L.L.C., Civ. No. 11-00384 HWG, 2012 WL
28   13024085, at *6 (D. Ariz. Feb. 16, 2012). Thus, “[a] request for an accounting is a remedy


                                                 -9-
 1   sought in conjunction with a separate cause of action.” Id. It is not a separate cause of
 2   action on its own. Id.
 3           If any of the above remedies are appropriate for any of Plaintiff’s claims that survive
 4   the Motion to Dismiss, Plaintiff may seek them as remedies only, but not as separate claims
 5   for relief.
 6                 D. Leave to Amend
 7           Federal Rule of Civil Procedure 15(a) requires that leave to amend be “freely give[n]
 8   when justice so requires.” Accordingly, leave to amend should not be denied unless, “the
 9   proposed amendment either lacks merit or would not serve any purpose because to grant it
10   would be futile in saving the plaintiff's suit.” Universal Mortg. Co. v. Prudential Ins. Co.,
11   799 F.2d 458, 459 (9th Cir. 1986).
12           At this early stage in the litigation, where CNA has not filed an answer to RHN’s
13   claims, the Court is hesitant to deny amendment. CNA’s futility argument rests on
14   documents outside the scope of review on a motion to dismiss, and it is not otherwise clear
15   that the requested amendment would be futile. Rather, allowing amendment at this juncture
16   will likely help clarify the issues. The Court grants RHN’s request for leave to amend.
17                                          CONCLUSION
18           RHN has plausibly stated a claim sufficient to survive a motion to dismiss with
19   respect to Claims One (Breach of Contract), Three (Breach of the Implied Covenant of
20   Good Faith and Fair Dealing), and Four (Unjust Enrichment). CNA’s motion to dismiss is
21   granted with respect to Claim Two (Breach of Fiduciary Duty). Claims Five (Declaratory
22   Relief), Six (Equitable Accounting), and Seven (Injunctive Relief) are dismissed to the
23   extent RHN alleges them as separate causes of action. These remedies, however may be
24   available for other underlying legal theories.
25   ///
26   ///
27   ///
28


                                                  - 10 -
 1          IT IS THEREFORE ORDERED that the Motion to Dismiss of Defendant CNA
 2   (Doc. 8.) is GRANTED IN PART AND DENIED IN PART, and the dismissal claims
 3   are dismissed with leave to amend. Plaintiff RHN shall have 30 days from the date of this
 4   order to file an amended complaint as to these claims, if it so chooses.
 5          Dated this 12th day of September, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 11 -
